Citation Nr: 1438419	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  12-08 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), rated as 70 percent disabling from November 18, 2009 to July 17, 2011, and from September 1, 2011, forward.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability, from November 18, 2009 to July 17, 2011, and from September 1, 2011 to October 1, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from December 1966 to April 1970.

This claim comes before the Board of Veterans Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The RO has rated the Veteran's PTSD as 70 percent disabling from November 18, 2009 to July 17, 2011, and since September 1, 2011.  The RO awarded the Veteran a temporary total evaluation for PTSD from July 18, 2011 to August 31, 2011, pursuant to 38 C.F.R. § 4.29.  The time period extending from July 18, 2011 to August 31, 2011 is thus not at issue.  

The Board has also added the issue of entitlement to TDIU from November 18, 2009 to July 17, 2011, and from September 1, 2011 to October 1, 2011.  In this regard, the claim for a higher rating for the Veteran's PTSD was submitted on November 18, 2008, and the issue of entitlement to TDIU has been raised in connection with this claim during the pendency of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of that claim is the issue of whether entitlement to TDIU is established).  The RO granted TDIU as of October 2, 2011, but has not addressed the issue of TDIU prior to that date. 

During the course of this hearing, the Veteran requested a hearing before the Board.  He later withdrew this request.  The Board therefore deems it withdrawn.  


FINDINGS OF FACT

1.  The Veteran's PTSD has resulted in total occupational and social impairment since October 2, 2011, but no earlier.  

2.  Prior to October 2, 2011, the Veteran was employed in a full-time job and thus his service-connected PTSD did not preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 100 percent evaluation for PTSD, from October 2, 2011, forward, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.130, Diagnostic Code (DC) 9411 (2013). 

2.  The criteria for entitlement to a rating in excess of 70 percent for PTSD from November 18, 2009 to July 17, 2011, and from September 1, 2011, to October 1, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.130, Diagnostic Code (DC) 9411 (2013). 

3.  The criteria for entitlement to a TDIU from November 18, 2009 to July 17, 2011, and from September 1, 2011, to October 1, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Letters dated in December 2009 and April 2012 provided all notice required under the VCAA.  Moreover, the letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication of these claims and/or subsequent readjudication in several supplemental statements of the case (SSOC's).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Thus, further notice is not warranted. 

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  In addition, VA examinations were performed in January 2010 and April 2012.  The examination reports reflect consideration of the Veteran's medical history and the clinical findings made on examination, and enable the Board to make a fully informed decision on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  Thus, further examination is not warranted. 

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II.  Increased rating for PTSD

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's service-connected PTSD has been evaluated as 70 percent disabling throughout the pendency of the appeal, with the exception of the time period during which he was assigned a temporary total rating under 38 C.F.R. § 4.29.  According to written statements he and his representative submitted in November 2009, November 2010, April 2012, September 2013 and July 2014, the Veteran's PTSD symptoms and the medication he is taking for such symptoms are 100 percent disabling, causing the Veteran to be a social recluse and unemployable.  Such symptoms reportedly include anxiety, an exaggerated startle response, hypervigilance, nightmares, continual flashbacks, panic attacks and depression, impairment in thought processes, road rage, disorientation, insomnia and daytime sleepiness with associated cognitive dysfunction, feelings of numbness and detachment, a tendency to be on guard, low motivation, a flat affect, abnormal speech, concentration and memory difficulties, suspiciousness, persistent delusions, obsessional rituals and extreme isolation.  

Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DCs 9411, 9434.  Under the Rating Formula, 

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2013).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).   

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2013); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

In October 2011, the Veteran retired reportedly because of his PTSD.  In April 2012, during a VA examination, the examiner noted that the Veteran's functioning was slightly worse than in 2011 and that it was unlikely that he would be able to secure and maintain gainful employment at that time.  The examiner assigned the Veteran a GAF score of 41.  Inasmuch as the Veteran's PTSD has resulted in total occupational and social impairment since October 2, 2011, the day after he stopped working, the Board concludes that the criteria for entitlement to a 100 percent schedular evaluation for PTSD, from October 2, 2011, are met.  However, the preponderance of the evidence weighs against the assignment of a schedular rating higher than 70 percent from November 18, 2009 to July 17, 2011, and from September 1, to October 1, 2011.  

In regard to social and occupational impairment, VA examination in January 2010 showed that the Veteran had been married to his wife since 1983, although the relationship had been through some rocky times.  He indicated that his relationship with his children was mostly good, and that his only brother was one of his few friends.  He also stated that his relationship with his supervisor at work was quite good and that he helped him avoid people that would set him off.  He described his relationship with co-workers as "only so-so."  Also of record are statements from the Veteran's brother and his spouse, and a letter from his spouse's therapist describing the Veteran's behavior and difficulty with social interactions, including with family, peers and large social gatherings.  The Veteran reported on VA examination in January 2010 that he had been working for the past 30 years as a heavy equipment mechanic.  He drove alone in his work van to job sites and avoided going into the shop.  He stated that while performing his job, he had not lost any time from work.  Pertinent symptoms and findings included intrusive thoughts, interrupted sleep, flashbacks, lack of motivation, irritability, anhedonia, episodes of rage, constant worry, anxiety, tearfulness, depressed mood, abnormal speech, difficulty understanding complex commands, panic attacks, suspiciousness, obsessional rituals which interfere with routine activities, constricted affect, etc.  See VA examination report, dated January 16, 2010.  The VA examiner assigned a GAF scale score of 45.  VA outpatient treatment notes reveal a consistent history and findings.  As noted above, the Veteran has reported that he continued to work full time as a mechanic until October 1, 2011, when he was forced to retire due to his PTSD.  See VA Forms 21-8940, dated March 12, 2012, and April 10, 2012.  

The Board finds that the Veteran's PTSD did not result in total occupational and social impairment from November 18, 2009 to July 17, 2011, and from September 1, to October 1, 2011.  Rather, his symptoms and functional impairment were shown to cause occupational and social impairment, with deficiencies in most areas, consistent with 70 percent rating assigned.  The Veteran suffered from significant social impairment, but he did maintain relationships with his family.  More importantly, he was employed on a full-time basis as a mechanic.  These findings do not more nearly approximate the criteria for a 100 percent rating under DC 9411.  See 38 C.F.R. § 4.130.  In sum, the Veteran's symptoms were not equivalent in severity to the symptoms associated with a rating of 100 percent under the Rating Formula; he was not totally socially and occupationally impaired as a result of his PTSD symptoms.  

Referral of the Veteran's psychiatric disorder for extraschedular consideration is not warranted, for the time period from November 18, 2009 to July 17, 2011, and from September 1, to October 1, 2011.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's PTSD, and the evidence shows that they are adequately compensated by the 70 percent rating already assigned, as explained above.  

Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this threshold finding, consideration of whether related factors are present under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  Consequently, the evaluation of the Veteran's PTSD will not be referred for extraschedular consideration.  

III.  TDIU

The Veteran has been assigned a TDIU, effective from October 2, 2011.  A TDIU may be assigned where the schedular rating is less than total if a veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Further, marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000).  

For the time period prior to October 2, 2011 (with the exception of the hospitalization from July 18, to August 30, 2011), the Veteran remained working full time as a mechanic for the same company for which he had been working for decades.  He continued to work as a mechanic in a more than marginal context (earning up to $68,000 yearly), albeit with difficulty.   

Thus, because the undisputed facts show that the Veteran was employed on a full-time basis prior to October 2, 2011, there is no entitlement under the law to the benefit sought.  Accordingly, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994); see also Faust; 38 C.F.R. § 4.16.


ORDER

A 100 schedular percent evaluation for PTSD, from October 2, 2011, forward, is granted.

Entitlement to a rating in excess of 70 percent for PTSD from November 18, 2009 to July 17, 2011, and from September 1, 2011, to October 1, 2011, is denied.

Entitlement to a TDIU from November 18, 2009 to July 17, 2011, and from September 1, 2011, to October 1, 2011, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


